Exhibit 99.1 TWIN OAKS SAVINGS BANK BALANCE SHEET September 30, 2014 and 2013 (Unaudited) September 30, 2014 September 30, 2013 ASSETS Cash and due from banks $ 597,454 $ 885,514 Interest bearing deposits 1,146,870 1,887,555 Total cash and cash equivalents 1,744,324 2,773,069 Federal funds sold 15,000 836,000 Investment certificates of deposit 1,304,861 2,149,969 Securities available for sale 26,549,917 29,252,346 Federal Home Loan Bank and Banker's Bank Stock 547,138 547,138 Loans, net of allowance for loan losses of $1,594,228 and $977,804 at September 30, 2014 and 2013, respectively 30,463,576 31,112,716 Premises and equipment, net 1,007,476 1,073,866 Accrued interest receivable 268,621 302,697 Other assets 657,310 260,865 Total assets $ 62,558,223 $ 68,308,666 LIABILITIES AND MEMBERS' EQUITY Liabilities Deposits $ 51,118,106 $ 55,331,580 Federal Home Loan Bank advances 4,497,624 6,219,288 Advances from borrowers for escrow 44,451 69,472 Accrued interest payable and other liabilities 191,201 96,544 Total liabilities 55,851,382 61,716,884 Members' Equity Retained earnings 6,340,409 6,743,756 Accumulated other comprehensive income (loss) 366,432 ) Total equity 6,706,841 6,591,482 Total liabilities and members' equity $ 62,558,223 $ 68,308,366 See accompanying notes. TWIN OAKS SAVINGS BANK STATEMENT OF OPERATIONS Six months ended September 30, 2014 and September 30, 2013 (Unaudited) September 30, 2014 September 30, 2013 Interest income Loans $ $ Securities Mortgage-backed securities Other Total interest income Interest expense Deposits Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service fees Gain on sale of loans Gain (loss) on sale of securities ) Other Total noninterest income Noninterest expense Compensation and benefits Occupancy and equipment Data processing Other Total noninterest expense Loss before income taxes ) ) Income tax benefit Net loss $ ) $ ) See accompanying notes. TWIN OAKS SAVINGS BANK STATEMENT OF CASH FLOWS Six months ended September 30, 2014 and 2013 (Unaudited) September 30, 2014 September 30, 2013 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation 45,552 49,934 Amortization of premiums and discounts 191,452 317,792 Provision for loan losses 363,000 355,000 (Gain) loss on sale of securities ) 709 Gain on sale of loans ) ) Origination of mortgage loans for sale ) ) Proceeds from sale of mortgage loans 538,665 959,877 Origination of Mortgage Servicing Rights, net of amortization ) 7,571 Loss on sale of OREO 353 - Change in accrued interest receivable and other assets 117,555 224,502 Change in other liabilities ) ) Net cash provided by operating activities 234,700 346,005 Cash Flows from Investing Activities Purchase of investment in certificates of deposit ) ) Proceeds from maturities of investments in certificates of deposit 697,000 597,000 Purchase of securities - ) Proceeds from sales, maturities and paydowns of securities 4,338,045 4,092,509 Loan originations, net of principal payments ) 198,887 Proceeds on sale of OREO 17,147 484,500 Net (increase) decrease in federal funds sold 394,000 1,796,000 Expenditures for premises and equipment ) ) Net cash provided by investing activities 4,699,817 3,204,685 Cash Flows from Financing Activities Net change in deposits ) ) Proceeds from Federal Home Loan Bank advances 1,700,000 - Paydowns on Federal Home Loan Bank advances ) ) Net change in advances from borrowers for escrow ) ) Net cash used in financing activities ) ) Net de crease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 2,017,379 3,296,525 Cash and cash equivalents at end of period $ 1,744,324 $ 2,773,069 Supplemental Disclosures of Cash Flow Information Cash paid during the year for: Interest 174,259 214,447 See accompanying note. TWIN OAKS SAVINGS BANK NOTE TO FINANCIAL STATEMENTS September 30, 2014 and 2013 (Unaudited) NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements presented in this quarterly report include the accounts of the Twin Oaks Savings Bank (the “Bank”). The consolidated financial statements of the Bank have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and predominant practices followed by the financial services industry, and are unaudited. In the opinion of the Bank’s management, all adjustments, consisting of normal recurring adjustments, which the Bank considers necessary to fairly state the Bank’s financial position and the results of operations and cash flows have been recorded. The interim financial statements at and for the six months ended September 30, 2014 should be read in conjunction with the audited financial statements and accompanying notes of the Bank for the year ended March 31, 2014. Certain amounts in the accompanying financial statements and footnotes for September 30, 2014 have been reclassified with no effect on net income or stockholders’ equity to be consistent with the March 31, 2014 classifications. The results of the Bank’s operations for any interim period are not necessarily indicative of the results of the Bank’s operations for any other interim period or for a full fiscal year. NOTE 2 - LOANS A summary of loans by major category was as follows at September 30, 2014 and 2013: September 30, 2014 September 30, 2013 Real estate: 1-4 family residential $ $ Multifamily 347,944 Commercial 3,508,951 Land Automobile Commercial Consumer Gross loans $ $ Net deferred loan origination fees ) Allowance for loan losses ) ) Loans, net $ $ (Continued) TWIN OAKS SAVINGS BANK NOTE TO FINANCIAL STATEMENTS September 30, 2014 and 2013 (Unaudited) NOTE 2 - LOANS (Continued) Activity in the allowance for loan losses during the quarter ended September 30, 2014 and 2013 was as follows: September 30, 2014 Real Estate 1-4 Family Residential Multifamily Commercial Land Automobile Commercial Consumer Total Allowance for loan losses: Beginning balance $ Provision for loan losses ) ) Loans charged off ) - ) ) - ) - ) Recoveries - Total ending allowance balance $ September 30, 2013 Real Estate 1-4 Family Residential Multifamily Commercial Land Automobile Commercial Consumer Total Allowance for loan losses: Beginning balance $ Provision for loan losses ) ) Loans charged off - - - ) - - - ) Recoveries - Total ending allowance balance $ (Continued) TWIN OAKS SAVINGS BANK NOTE TO FINANCIAL STATEMENTS September 30, 2014 and 2013 (Unaudited) NOTE 2 - LOANS (Continued) The recorded investment in nonaccrual and loans past due over 90 days still on accrual at September 30, 2014 and 2013 was as follows: September 30, 2014 Loans Past Due Over 90 Days Still Nonaccrual Accruing 1-4 family residential $ $ - Commercial real estate - Land - Consumer - Total $ $ - September 30, 2013 Loans Past Due Over 90 Days Still Nonaccrual Accruing 1-4 family residential $ $ - Commercial real estate - Land - Consumer - Total $ $ - The aging of the recorded investment in past due loans at September 30, 2014 and 2013 was as follows: September 30, 2014 30 - 59 60 - 89 Greater than Days Days 89 Days Total Loans Not Past Due Past Due Past Due Past Due Past Due Total 1-4 family residential $ Multifamily - Commercial real estate - - 2,858,791 Land - - 658,572 Automobile - Commercial - 885,897 Consumer - - Total $ TWIN OAKS SAVINGS BANK NOTE TO FINANCIAL STATEMENTS September 30, 2014 and 2013 (Unaudited) September 30, 2013 30 - 59 60 - 89 Greater than Days Days 89 Days Total Loans Not Past Due Past Due Past Due Past Due Past Due Total 1-4 family residential $ Multifamily - Commercial real estate - - Land - - Automobile - Commercial - - Consumer - - Total $ Credit Quality Indicators: The Bank categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as: current financial information, historical payment experience, credit documentation, public information, and current economic trends, among other factors. The Bank analyzes loans individually by classifying the loans as to credit risk. This analysis includes non-homogeneous loans, such as commercial and commercial real estate loans. This analysis is performed on a periodic basis. The Bank uses the following definitions for risk ratings: Watch. Loans classified as watch are those requiring more attention to ensure timely and adequate financial information is received and that the business is being prudently managed, given economic and market conditions. Special Mention. Loans classified as special mention have a potential weakness that deserves management's close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan or of the Bank's credit position at some future date. Substandard. Loans classified as substandard are inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the Bank will sustain some loss if the deficiencies are not corrected. Doubtful. Loans classified as doubtful have all the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. Loans not meeting the criteria above that are analyzed individually as part of the above described process are considered to be pass rated loans. TWIN OAKS SAVINGS BANK NOTE TO FINANCIAL STATEMENTS September 30, 2014 and 2013 (Unaudited) Based on the most recent analysis performed, the risk category of loans by class of loans was as follows at September 30, 2014 and 2013: September 30, 2014 Special Pass Watch Mention Substandard Doubtful Total 1-4 family residential $ Multifamily - Commercial real estate - - Land - - Automobile - - - Commercial - Consumer - - - Total $ September 30, 2013 Special Pass Watch Mention Substandard Doubtful Total 1-4 family residential $ - $ 26,022,059 Multifamily - Commercial real estate - - Land - - Automobile - - - Commercial - - - Consumer - - - Total $ - $
